1

2

3

4                      UNITED STATES DISTRICT COURT

5                     EASTERN DISTRICT OF CALIFORNIA

6

7    UNITED STATES OF AMERICA,       No. 2:17-cr-00213-GEB
8                Plaintiff,
9        v.                          RULING ON OBJECTION TO DOWNWARD
                                     DEPARTURE RECOMMENDATION IN THE
10   RAHIM MAHBOOB,                  PRESENTENCE REPORT
11               Defendant.
12

13            The United States objects to the following downward

14   departure recommendation in the Presentence Report (“PSR”):

15            [Defendant] has a long history of congestive
              heart failure, including three heart attacks
16            and quadruple bypass surgery.          He has
              received numerous medical treatments and
17            interventions; however, his health continues
              to deteriorate, including three heart-related
18            hospitalizations and heart surgery within the
              last year.     He is under the care of two
19            cardiologists,    he   is   taking    numerous
              prescribed medications with varying side
20            effects, and his compromised health requires
              medical equipment.    Under USSG § 5H1.4, the
21            defendant’s   fragile   health   and   ongoing
              treatment can be considered as a downward
22            departure to obtain a reasonable sentence.
              While the Bureau of Prisons has medical
23            facilities equipped to care for defendants in
              poor health, the United States Sentencing
24            Commission has stated home detention may be
              as efficient as, and less costly than,
25            imprisonment    for  those   defendants   with
              serious health issues.
26
27   PSR at 20, ECF No. 32.

28            The United States argues:
                                     1
1                 [Defendant] has not shown that his health
                  issues are so dire that he cannot serve a
2                 prison term. The Bureau of Prisons is well-
                  suited to ensure those incarcerated have
3                 their medical needs met.    Mahboob has also
                  failed to show how the Bureau of Prisons
4                 would [be] unable to provide him with the
                  care and monitoring he needs. Mahboob is not
5                 the first person with health issues or
                  advanced age to be subject to imprisonment.
6                 His needs here are not mitigation for a
                  sentence of anything less than the advisory
7                 range.

8    Gov’t’s Formal Obj. to PSR at 2:1–11 (internal citation omitted),

9    ECF No. 34.

10                Defendant          supports         the          downward       departure

11   recommendation,        contending     in   his    sentencing        memorandum:   that

12   “imprisonment imposes a substantial risk [to his] life [and his]

13   health    can   only    be   described     as    extraordinarily         poor,”   since

14   “[i]n    addition      to    his   numerous      heart       conditions,   [he]    also

15   suffers from chronic kidney disease, high blood pressure, and

16   diabetes.”      Def.’s Sentencing Mem. at 2:13-14, 2:24–26, ECF No.

17   33.      Defendant     relies      primarily     on    one    his   cardiologists   in

18   support of his position, arguing:

19                [His] cardiologist, Dr. Shamji submitted a
                  letter on his behalf indicating Mr. Mahboob’s
20                heart function was declining and stat[ing]
                  his     “health     is      tenuous [and] . . .
21                incarceration would almost certainly lead to
                  a   progressive   decline.”      [Dr.   Shamji]
22                strongly   advocated   against    incarceration
                  because it could lead to “premature mortality
23                as well as poor quality of life.”

24   Id. at 2:27–3:3.

25                Under     U.S.S.G.     § 5H1.4      “[a]n       extraordinary   physical

26   impairment may be a reason to depart downward . . . in the case

27   of a seriously infirm defendant, [and when] home detention may be

28   as efficient as, and less costly than, imprisonment.”                        Defendant
                                                2
1    has    not   shown     that    he   has    physical        ailments    that    cannot

2    adequately be cared for by the Federal Bureau of Prisons (“BOP”).

3    Dr. Shamji’s contrary opinion is not credited because Defendant

4    has not evinced that Dr. Shamji has knowledge about available

5    medical care for inmates in a federal prison.                      “[N]o matter how

6    good   experts’      credentials    may    be,      they   are   not   permitted   to

7    speculate.”      Tamraz v. Lincoln Elec. Co., 620 F.3d 665, 671 (6th

8    Cir. 2010) (internal quotations omitted).

9                 It is evident that the premise of Defendant’s downward

10   departure    argument     is   that   he      has    heart   and    other     physical

11   conditions for which “the BOP could not or would not provide [the

12   required] care.”       United States v. Cutler, 520 F.3d 136, 175 (2d

13   Cir.    2008).         Similar      conclusory         assertions      were     found

14   unpersuasive in United States v. Cutler, based in part on the

15   following evidence in the case:

16                [T]he government submitted the BOP Health
                  Systems Administrator’s statement that the
17                inmates housed and cared for by the BOP
                  include 18,877 with hypertension, 4,016 with
18                hyperlipidemia, 1,926 with carotid artery
                  disease, 4,000 with cardiac disease, 3,465
19                with arteriosclerotic heart disease, 2,100
                  with cardiac arrhythmia, and 1,121 with
20                congestive    heart     failure[;  and]    the
                  government presented evidence that the BOP
21                has contracts with major medical centers that
                  offer the BOP a wide range of trained
22                surgical specialists, and that each prison
                  has procedures in place to provide both
23                routine    care     and     timely   emergency
                  transportation to one of the local medical
24                centers.
25   520 F.3d at 172 (internal quotations and citations omitted)

26                The United States argues in the present case that it
27   “understands that the defendant has serious medical issues, and

28   he has provided letters from his physicians indicating as much.
                                               3
1    However, the [BOP] is well-suited to ensure those incarcerated

2    have their medical needs met.”              Gov’t’s Sentencing Mem. at 2:23–

3    25, ECF No. 36.           The United States supports its position citing

4    the following section in the Legal Resource Guide for the BOP:

5                 In making a determination regarding the
                  appropriate institution in which to house an
6                 offender, the BOP carefully considers the
                  offender’s health status.          As the BOP
7                 provides   extensive    medical    services,   a
                  defendant’s medical condition generally will
8                 not preclude a sentence to BOP custody. When
                  serious health concerns are an issue in a
9                 designation decision, the [Designation and
                  Sentence Computation Center] will refer the
10                case   to   the   BOP’s    Office   of   Medical
                  Designations and Transportation [. . .].       A
11                specific   institution    is   designated   with
                  attention to the urgency of medical need;
12                institution capability; current bed space
                  availability; and security concerns.         BOP
13                facilities are classified by the intensity
                  level of health care resources.
14

15   Id.    at   2:27–3:4,      (quoting   Dep’t      of   Justice,    Fed.   Bureau   of

16   Prisons, Legal Resource Guide to the Federal Bureau of Prisons

17   2014         25       (2014),           https://www.bop.gov/resources/pdfs/

18   legal_guide.pdf)).

19                Although it is recognized “that [a] defendant with a

20   multitude of health problems may qualify for a downward departure
21   under § 5H1.4 . . . . [if sufficient evidence is presented to

22   persuade     a    judge    to   exercise       departure   authority,    here     the

23   sentencing record does not contain evidence sufficient to] make

24   [such] required [departure] findings.”                 United States v. Bostic,

25   371 F.3d     865,    875(6th     Cir.      2004)      (internal   quotations      and

26   citation omitted).         Further, Defendant has not shown that placing
27   him on probation, a condition of which would be home detention,

28   is “as efficient as . . . imprisonment.”                      U.S.S.G. § 5H1.4.
                                                4
1    Defendant “did not make any specific arguments or present any

2    evidence in his sentencing memorandum or [otherwise] regarding

3    the efficiencies and costs of home confinement.”     United States

4    v. Hohn, 443 Fed. App’x. 931, 933 (6th Cir. 2011).     Nor is such

5    evidence in the PSR.

6             Therefore, the downward departure recommendation under

7    § 5H1.4 in the PSR is not adopted.

8             This ruling “must [be] append[ed to] . . . any copy of

9    the presentence report made available to the Bureau of Prisons.”

10   Fed. R. Crim. P. 32(i)(3)(C).     The Probation Department shall be

11   included in the service of this order.

12            Dated:   March 4, 2019

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                       5
